Judgment reversed upon the law and a new trial granted, costs to abide the event. It was error to refuse to grant the defendant’s request to submit the questions of fact to the jury. Defendant’s motion for a direction of a verdict *673did not bar his receding from that motion and requesting a submission of the question of fact to the jury. (Happel v. Lehigh Valley Railroad Co., 210 App. Div. 461; Scott v. Empire State Degree of Honor, 204 id. 530; Kinner v. Whipple, 198 N. Y. 585; Brown Paint Co. v. Reinhardt, 210 id. 162.) Lazansky, P. J., Young, Hagarty, Seeger and Carswell, JJ., concur.